              Case 19-12378-KBO         Doc 660-4      Filed 02/17/20     Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                  Chapter 11

DURA AUTOMOTIVE SYSTEMS, LLC, et al.,                   Case No. 19-12378 (KBO)
                                                        (Jointly Administered)
             Debtors.
                                                        Objection Deadline: February 24, 2020 at 4:00 pm (ET)
                                                        Hearing Date: March 2, 2020 at 10:00 am (ET)



   NOTICE OF MOTION PURSUANT TO 11 U.S.C. § 362 FOR RELIEF FROM THE
                         AUTOMATIC STAY

       Nissan Motor Acceptance Corporation (the “Movant”), has filed a Motion (the
“Motion”), pursuant to 11 U.S.C. §§ 105 and 362(d)(1), Bankruptcy Rule 4001 and Local
Bankruptcy Rule 4001-1, for entry of an order granting relief from the automatic stay imposed
by 11 U.S.C. § 362.

     HEARING ON THE MOTION WILL BE HELD ON MARCH 2, 2020 AT 10:00
AM (ET).

       You are required to file a response (and the supporting documentation required by Local
Rule 4001-1(c)) to the attached Motion on or before February 24, 2020 at 4:00 p.m.

         At the same time, you must also serve a copy of the response upon Movant’s attorneys:

          GELLERT SCALI BUSENKELL & BROWN LLC
          Ronald S. Gellert, Esq.
          Amy D. Brown, Esq.
          1201 North Orange Street, Suite 300
          Wilmington, DE 19801
          (302) 425-5800

         Movant respectfully requests that the hearing specified above be a final hearing.

        The attorneys for the parties shall confer with respect to the issues raised by the Motion
in advance of the hearing to determine whether a consent judgment may be entered and/or for the
purpose of stipulating to relevant facts such as value of the property, and the extent and validity
of any security instrument.
           Case 19-12378-KBO    Doc 660-4    Filed 02/17/20    Page 2 of 2




Dated: February 17, 2020
       Wilmington, Delaware
                               GELLERT SCALI BUSENKELL & BROWN, LLC

                               /s/ Amy D. Brown
                               Ronald S. Gellert, Esq. (No. 4259)
                               Amy D. Brown, Esq. (No. 4077)
                               1201 North Orange Street, Suite 300
                               Wilmington, DE 19801
                               Telephone: (302) 425-5800
                               Facsimile: (302) 425-5814
                               Email: rgellert@gsbblaw.com
                                      abrown@gsbblaw.com

                               Counsel for Nissan Motor Acceptance Corporation
